Citation Nr: 1814746	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-45 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1957 to September 1959 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled for a hearing in November 2017, but did not appear and did not offer any explanation for his absence.  Therefore, the hearing request is deemed withdrawn. 38 C.F.R. §20.702(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The April 2011 rating decision that denied service connection for hearing loss was not timely appealed and is final.

2.  Evidence submitted since the April 2011 rating decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The April 2011 rating decision denying service connection for hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim for service connection for hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Legal Authority

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

A claim of entitlement to service connection was originally denied for hearing loss by a rating decision dated October 2009.  The RO found that the evidence failed to show a link between the Veteran's current hearing loss and military service, or that bilateral sensorineural hearing loss manifested to a compensable degree with one year following separation.  In denying the Veteran's claim, the RO cited a September 2009 VA Audiologist opinion that it was less likely than not that the Veteran's bilateral hearing loss was related to in-service noise exposure.  The September 2009 VA Audiologist based this opinion on an in-person evaluation and the evidence of record in the Veteran's claims folder.  While the Veteran filed a notice of disagreement with this rating decision, he did not file a timely appeal following the September 2010 statement of the case.  This rating decision therefore became final in October 2010, as the Veteran did not timely perfect the appeal or submit new and material evidence within one year of the rating decision.

Most recently, the RO declined to reopen the Veteran's claim for service connection for hearing loss in April 2011, as there was no evidence showing that the Veteran's hearing loss was due to his service.  While the Veteran again filed a notice of disagreement with this rating decision, he did not perfect an appeal following the May 2012 statement of the case.  This rating decision therefore became final, as the Veteran did not perfect the appeal or submit new and material evidence within one year of the rating decision.

At the time of the April 2011 rating decision, the evidence of record consisted of the Veteran's service treatment records and service personnel records, VA treatment records reflecting the post-separation diagnosis of bilateral hearing loss, and a VA examination.

Since the April 2011 rating decision was issued, the Board has received additional evidence.  This new evidence includes new VA and private medical records, many of which concern medical conditions other than hearing loss.  The new medical records do include treatment for bilateral hearing loss, including the fitting and maintenance of bilateral hearing aids.  However, these records of treatment for bilateral hearing loss are no different in type from other similar medical records available for review at the time of the prior rating decision.  These records do not offer any material information that could be used to derive new evaluations about the likelihood that the Veteran's hearing loss is in any way related to active service. 

The additional evidence includes a statement from the Veteran that his current hearing loss is due to traumatic noise exposure he had in service working around artillery and mortars.  However, the Veteran's statements regarding his exposure to noise are duplicative and merely a reiteration of the Veteran's view that he is entitled to service connection for the condition at issue.  At the time of the April 2011 rating decision, the Veteran had already asserted his belief that his hearing loss was the result of harmful noise exposure in service.  The September 2009 VA audiologist examination considered the Veteran's statements regarding in-service noise exposure.  The Board does not find these statements to constitute new and material evidence, as defined above.

The April 2011 rating decision acknowledged that the Veteran had in-service exposure to noise, and that the Veteran currently has a hearing loss disability.  The rating decision was based on the lack of evidence that the Veteran's hearing loss is related to service.  The Veteran has submitted additional evidence which further supports the existence of in-service noise exposure and a current hearing loss disability.  However, the Veteran has not submitted any competent medical evidence to support to a nexus between in-service noise exposure and his current hearing loss.  The lack of such a nexus is the basis for the prior final rating decision.  As such, the evidence submitted after April 2011 does not relate to an unestablished fact necessary to substantiate the claim.  

As none of the additional evidence is new and material, the service connection claim for hearing loss is not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for hearing loss is not reopened; the appeal is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


